Conviction was for possession of intoxicating liquors, not for medicinal, mechanical, scientific or sacramental purposes. Punishment fixed at three years in the penitentiary. *Page 86 
The record is before this court without statement of facts or bills of exceptions.
The conviction was had at a term of court which adjourned on March 27, 1920. The record was not filed in this court until October 22, 1920. As an excuse for not getting the record filed at an earlier date, the clerk certifies that the attorney for appellant carried the original papers to his office for the purpose of writing the bills of exceptions, etc., and lost the papers and was only able to produce them on October 20th, and did not prepare the appeal or furnish the statement of facts.
We much prefer to dispose of cases on the merits; but in the absence of statement of facts and bills of exceptions every presumption must be indulged as to the regularity of the proceedings, and correctness of the judgment.
The judgment is affirmed.
Affirmed.
                          ON REHEARING                        October 19, 1921.